Citation Nr: 1537749	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been provided to reopen a claim for service connection for a back disorder to include right leg pain and numbness.

2.  Entitlement to service connection for a back disorder to include right leg pain and numbness.

3.  Entitlement to service connection for left lower extremity pain and numbness, to include as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In a July 2007 decision, the Board denied entitlement to service connection for a back disorder to include right leg pain and numbness.

2.  Evidence received since the June 2007 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder, and raises a reasonable possibility of substantiating the claim.

3.  Although the Veteran currently suffers from a back disorder to include right leg pain and numbness, the preponderance of the probative evidence is against a finding that the Veteran's current back disorder is related to military service to include an injury sustained therein.

4.  Although the Veteran currently suffers from left leg pain and numbness, the preponderance of the probative evidence is against a finding that the Veteran's left leg pain and numbness is related to military service to include an injury sustained therein or to any service-connected disability. 


CONCLUSIONS OF LAW

1.  The July 2007 decision of the Board is final; new and material evidence has been received and the claim of entitlement to service connection for a back disorder to include right leg pain and numbness is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for a back disorder to include right leg pain and numbness have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  The criteria for service connection for left leg pain and numbness have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in March 2011 and May 2011 pre-adjudication letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  The letter also informed him of the information necessary to reopen a previously denied claim.

VA also obtained relevant records, to include the Veteran's service treatment records, VA treatment records and, to the extent available, records surrounding workers' compensation claims made in 1994 and 2000.  The Veteran indicated in an April 2011 statement in support of claim that he had not received any private treatment.  In 2013, the Veteran submitted partial records related to one of his post-service back injuries for which he sought workers' compensation benefits.  In a Deferred Rating Decision dated in July 2013, further development was ordered to obtain the Veteran's complete workers' compensation records.  Thereafter, VA sent letters to the Division of Workers' Compensation (Division) in August 2013 and January 2015 and received no response.  Thereafter, VA sent a follow-up letter to the Veteran regarding the records and encouraged him to submit them himself.  In February 2015, the Division responded that they required an authorization from the Veteran to release records; thereafter, in March 2015, the Division indicated the Veteran filed two claim for benefits in 1994 and subsequently in 2000 and that records had been sent directly to the Veteran.  The Board finds the VA satisfied its duty to assist in obtaining the Veteran's workers' compensation records.  

The Board notes an October 2012 statement from Dr. T. indicating the Veteran was seeking treatment at a chiropractic center.  He provided an opinion as to the etiology of the Veteran's back disability.  The Board recognizes that treatment records from Dr. T. do not appear in the claims file.  Initially, the Veteran did not provide authorization for VA to obtain such records and the Board finds that there is no indication that such records would support the claim since they would serve to demonstrate continuing treatment for a current back disability which is conceded.   Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded an examination in March 2005.  The VA examiner reviewed the claims file, to include all medical records, and interviewed the Veteran prior to rendering an opinion.  The Board acknowledges that the examiner did not have access to the workers' compensation records documenting post-service injuries to the low back.  The Board finds that the opinion is not rendered inadequate solely because the examiner did not consider these records; evidence of post-service injury to the back would not make it more likely that the VA examiner would render a positive opinion, especially given evidence in the claims file that there was no definite disability in the cervical or lumbosacral area found in May 2000.  The Board finds that the examination was adequate and provides sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required. 

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In July 2011, the Veteran submitted a statement from Dr. S. in support of his claim.  This statement indicated that the Veteran was under her care for chronic back pain and that he reported having initially injured his back around 1983 or 1984 while in the military.  It was indicated the back pain never fully resolved and had worsened over the past few years.  In addition, it was noted the Veteran experienced numbness, pain and weakness in his legs.  Dr. S. concluded that the Veteran's ongoing back pain was at least as likely as not related to his military service, although there was no concrete rationale provided for that opinion.  In October 2012, the Veteran submitted a statement from Dr. T. who was treating him for back pain at a chiropractic center.  Dr. T. identified spondylosis and uncovertebral arthrosis in the cervical spine, spondylosis in the mid-thoracic spine, a right thoracolumbar convexity and flattening of the lumbar lordosis with a posterior shift in weight bearing.  The doctor opined "these elements imply past physical stress or injury and contribute to episodic back pain."  He concluded it was at least as likely as not that the pain was "related to his past accident he described in his military service."  The record now also includes partial workers' compensation records that provide evidence of at least two post-service injuries to the back. 

The statements regarding a relationship between the Veteran's current back pain and his in-service injury are new as they were not considered by the Board prior to the July 2007 decision.  In addition, they are material as they serve to provide a link between the Veteran's in-service injury and his current back disorder.  The workers' compensation records are new; arguably, however, they are not material given that they do not tend to support a finding that the Veteran's current back pain and disability was caused by an injury in service.  Nonetheless, because the statements from Dr. S. and Dr. T.  serve as new and material evidence sufficient to reopen the claim, to that extent, the appeal is granted.

III.  Service Connection

The Veteran contends that his current back disorder, to include both right and left leg pain and numbness, is related to an in-service truck accident that occurred in 1984.  He states that he has experienced pain in his back since that time, although he did not seek treatment for it until 2003 following two workers' compensation claims for post-service injuries to the back.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination related to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  A layperson is generally not capable of opining on matters requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

As set forth by the Board in its July 2007 decision, service treatment records (STRs) indicate that the Veteran received medical treatment for back pain twice during service.  An October 1981 record reveals the Veteran injured his back while lifting heavy ammunition boxes while in the field.  Slight spasms without swelling were noted.  The range of motion of the back was within normal limits.  The examiner assessed a possible back strain to the lower right lumbar region.  On March 19, 1984, the Veteran sought emergency treatment for back pain.  He reported that he was driving a dump truck when it began to slide down on the left side.  His back hit the door handle as the truck rested on its side.  The examiner noted tenderness in the left T 11-12 areas with low back pain in the left and right area.  X-rays did not reveal fracture or subluxation.  The examiner assessed a left rib contusion.  X-ray of the lower thoracic spine was negative.  On March 21, 1984, the Veteran was released from the emergency room and assessed with a soft tissue injury.  The examiner noted that the Veteran had full range of motion, no muscle spasm, no swelling, intact neurological deep tendon reflexes and a normal x-ray.  No STRs relate to right or left leg pain or numbness.  In September 1984, the Veteran underwent a separation examination.  The Veteran's spine and lower extremities were evaluated as clinically normal.  The report did not contain any notations or documentation regarding back pain or numbness in the right or left leg.

The post-service evidence indicates an initial workers' compensation claim filed in 1994 when the Veteran was working as a Corrections Officer.  Available records show the Veteran claimed that his back was affected by that injury.  In November 2000, the Veteran underwent an evaluation.  He related that in 1994 he was bringing prisoners down to the jail on an elevator which jammed. It was indicated that as he pulled hard he "wrenched his low back."  He was treated with physical therapy and medication for low back pain.  He returned to work until an injury in May 2000 when he claimed injury to the lower back and right side of the face when struck by an inmate.  Several pages of this report were not provided by the Veteran; however, evidence indicated normal range of motion and the absence of any radiating pain into the lower extremities.  It was noted the Veteran had been struck on the jaw and was diagnosed with a traumatically induced right temporal cephalalgia, tinnitus in the right ear with a lumbosacral strain and subsequent development of a cervical strain.  It was noted that the physical examination findings "on the cervical area and the lumbosacral area are essentially negative at this time."  The examiner did not find any "definite disability" to the cervical or lumbosacral area.

The Veteran began seeking VA treatment in February 2003.  It was noted he had no significant prior medical history other than depression; his range of symptoms were noted to be unremarkable except for occasional lower back pain from sleeping on hard floors.  A record dated in February 2004 indicated right foot numbness for the prior seven months.  The Veteran denied any acute injury.  A September 2004 EMG indicated S-1 radiculopathy and a December 2004 MRI showed moderate degenerative disc disease (DDD) with a mild bulge at L3-4 and small herniation at L5-S1 without direct neural compression.  In January 2005, it was noted he was seen in neurosurgery on account of low back pain and right sciatica and an abnormal EMG.  It was indicated that the disc bulge noted in December 2004 would not cause bad sciatica.  In March 2005, the Veteran again sought treatment and indicated he had "numbness and shooting pain in the right leg going to the right three lateral toes on the right foot" that he had experienced for two years.  

In March 2005, the Veteran underwent a VA examination in connection with his claim for service connection for a back disorder.  The examiner reviewed the STRs and the post-service VA treatment records.  These did not include evidence of post-service injuries to the back in 1994 and 2000.  The Veteran indicated that sometime in mid-2003, he experienced "rather sudden low back pain with radiation down the right lower extremity particularly below the knee with numbness in the lateral three toes."  The examiner recognized a muscular back strain from lifting a heavy ammunition box in 1981 and then that the Veteran rolled a dump truck on its side and was struck in the left mid-thoracic area in 1984, although x-rays at that time were normal.  The examiner noted there was no ongoing treatment at that time and the Veteran returned to regular duty.  The Veteran indicated that he worked construction after separation from service and did not have problems other than "mild backaches off and on" that never required medical treatment until 2003.  He made no mention that he had filed claims for workers' compensation based on injuries to the back.  The examiner diagnosed herniated L5-S1 disc with right S-1 radiculopathy.  As to a relationship between this diagnosis and service, the examiner opined:

In my opinion, it is not at least as likely as not that the two strain injuries incurred during active duty are related to the veteran's current problem of lumbar disc disease with rupture and right lower extremity symptomatology.  The two injuries in the military were considered strains.  X-rays were normal and his back exam upon discharge was normal.  Additionally, there is no nexus of ongoing treatment between his discharge in 1984 and the onset of these current symptoms sometime in the middle of 2003.

Following the Board's denial of the claim in July 2007, in January 2011, the Veteran filed a claim for service connection for residuals of back injury with numbness to left leg.  In March 2011, he sought treatment for increasing numbness and weakness in the left leg.  DDD with history of right sided radiculopathy, now with increasing symptoms in left leg was assessed.

In July 2011, the Veteran submitted the statement of Dr. S. in support of his claim.  This statement indicated that the Veteran was under her care for chronic back pain and that he reported having injured his back around 1983 or 1984 while in the military.  It was indicated the back pain never fully resolved and had worsened over the past few years.  In addition, it was noted the Veteran experienced numbness, pain and weakness in his legs.  Dr. S. concluded that the Veteran's ongoing back pain was at least as likely as not related to his military service.  No rationale was provided for this opinion and no mention was made of the two post-service injuries to the back in 1994 and 2000.

In April 2012, the RO confirmed and continued the previous denial of service connection.

In October 2012, a statement was submitted from Dr. T who was treating the Veteran for back pain at a chiropractic center.  Dr. T. identified spondylosis and uncovertebral arthrosis in the cervical spine, spondylosis in the mid-thoracic spine, a right thoracolumbar convexity and flattening of the lumbar lordosis with a posterior shift in weight bearing.  The doctor opined "these elements imply past physical stress or injury and contribute to episodic back pain."  He concluded it was at least as likely as not that the pain was "related to his back accident he described in his military service."  

A review of the claims file does not support the Veteran's historical account to Dr. S. and Dr. T.  There was no evidence in the opinions provided that either Dr. S. or Dr. T. were aware that in-service x-rays were negative and that there was no indication of back disability or pain on the separation examination in September 1984.  In addition, neither Dr. S. nor Dr. T. were aware of two post-service workers' compensation claims demonstrating intervening injuries prior to the initiation of treatment in 2003, nearly 20 years after separation from service.

The Veteran's representative filed a statement in lieu of a Form 9.  The representative voiced concern that the RO did not afford probative value to the opinions of Dr. S. and Dr. T. partially because they did not have access to the claims file.  The representative cited to Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) in which the United States Court of Appeals for Veterans Claims (Court) explained that the "first inquiry" regarding the probative value of a medical opinion "is whether the medical expert is informed of sufficient facts upon which to base an opinion relevant to the problem at hand."  Id. at 302.  The representative argued that the correct facts had been relayed to Dr. S. and Dr. T in that the Veteran "did in-fact injure his back in service while driving a dump truck and he does suffer from a chronic low back condition."  The representative also expressed dissatisfaction with the VA examiner's 2005 opinion because the examiner did not consider the workers' compensation claims and did not state "what impact [the Veteran's] in-service strain injuries had on pre-disposing [him] to his un-collaborated [sic] workers compensation case."

The Board will carefully consider and address these concerns.

In this case, there are medical opinions for and against the Veteran's claim that his currently diagnosed back disorder is related to his period of service.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Other factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The Board finds that the opinions of Dr. S. and Dr. T. represent competent medical evidence.  However, the opinions are not based on an accurate factual premise.  It is true that the Veteran suffered injuries to his back during service and that he now suffers from a current back disorder.  However, the positive nexus opinions were provided without knowledge of two post-service back injuries.  In addition, neither doctor considered that x-rays in service were negative, that there was no evidence of a chronic back disability on separation from service and that the Veteran did not initiate treatment for ongoing pain until nearly 20 years after separation from service following two intervening injuries to the back.  The Board recognizes that an examiner has not reviewed the partial workers' compensation records in connection with the Veteran's claim.  The Board finds nothing in those records that suggests such records would support the claim.  They contain evidence of intervening, post-service injuries that preceded initial treatment for back concerns at VA.  They do not suggest any link between the injuries to the Veteran's back in service that appear to have resolved prior to separation in October 1984 and the treatment he is currently seeking.

The Board points out that the "at least as likely as not" standard applied by VA does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  See e.g., 38 C.F.R. § 3.102 (service connection may not be predicated on a resort to speculation or remote possibility); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by in- service events is insufficient to establish service connection).  Here, it may be medically possible, as the Veteran's representative suggested in an April 2013 statement, that the Veteran's in-service injuries to the back may have "pre-disposed" him to having the post-service injuries while working as a Corrections Officer in 1994 and 2000.  However, the preponderance of the evidence does not support a finding that the Veteran's current back disability had onset in service or even existed at the time of the second work injury in May 2000, over 15 years after separation from service.  

Notably, the Veteran does not have a disability of the back that is considered a "chronic" condition for VA purposes.  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).   It is true that if evidence of a chronic condition is noted during service, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   In this case, continuity of symptomatology cannot support a grant of service connection primarily because the Veteran does not have a "chronic" disease and also because the medical evidence of record does not show continuity, especially in light of the post-service injuries and that the Veteran did not seek ongoing treatment for a back disability until 2 decades following the in-service injuries. 

The Board recognizes the Veteran's lay statements that his back pain never fully resolved after his in-service injuries.  It is true that a layperson can provide evidence as to some questions of etiology; however, a question about the etiology of a back disability or a relationship between a back disability and an injury in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Overall, the Board finds that the most probative evidence is against the claim for service connection for a back disorder to include bilateral lower extremity pain and numbness.  There is no evidence that left leg pain and numbness arose prior to 2011 or that it is related to anything other than his back disability.  As the evidence does not support a grant of service connection for a back disorder, service connection for left leg pain and numbness on a secondary basis must be denied.

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for a back disorder to include right leg pain and numbness and for service connection for left leg pain and numbness, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder to include right leg pain and numbness is reopened.

Service connection for a back disorder to include right leg pain and numbness is denied.

Service connection for left leg pain and numbness is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


